State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 10, 2016                   522113
________________________________

In the Matter of ALEX M. VEGA,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   September 20, 2016

Before:   Egan Jr., J.P., Lynch, Rose, Devine and Clark, JJ.

                             __________


     Alex M. Vega, Elmira, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating certain prison disciplinary rules.

      Petitioner was charged in a misbehavior report with
possession of an altered item and possession of a weapon after a
search of his cell uncovered a folded can lid with a taped handle
hidden in the cell's upper door track. According to the
misbehavior report, the weapon was accessible from inside
petitioner's cell. Following a tier III disciplinary hearing,
petitioner was found guilty of both charges. That determination
was affirmed on administrative appeal and this CPLR article 78
proceeding ensued.
                              -2-                  522113

      Even though the weapon was accessible from outside
petitioner's cell, it was nevertheless found in an area within
petitioner's control, giving rise to an inference that the weapon
belonged to him (see Matter of Jimenez v Fischer, 87 AD3d 771,
771 [2011]; Matter of McEwen v Goord, 32 AD3d 1116, 1117 [2006]).
This inference, together with the misbehavior report and hearing
testimony, provide substantial evidence to support the
determination of guilt (see Matter of McEwen v Goord, 32 AD3d at
1117; Matter of Caldwell v Coughlin, 148 AD2d 905, 905 [1989]).
To the extent that petitioner challenges the reliability of the
confidential information that prompted the search of his cell,
the determination of guilt was based upon the discovery of the
weapon, rendering the confidential information inconsequential
(see e.g. Matter of Shufelt v Annucci, 138 AD3d 1336, 1337-1338
[2016]; Matter of Lacey v Annucci, 138 AD3d 1329, 1330 [2016]).
Petitioner's remaining contentions have been reviewed and found
to be without merit.

     Egan Jr., J.P., Lynch, Rose, Devine and Clark, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court